Citation Nr: 1718691	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-00 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a left elbow disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a heart disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986 and from September 1988 to July 2011.  The record reflects National Guard service from November 1985 to February 1986 and from May 1986 to September 1988.  The Veteran's DD-214 indicates that he served in Saudi Arabia/Iraq from December 15, 1990, to April 14, 1991.

In May 2014, the Veteran testified at a hearing by videoconference before the undersigned Acting Veterans Law Judge.  The Veteran's spouse additionally testified on his behalf.  A transcript of that proceeding is of record.

Each issue on appeal was remanded by the Board in November 2015 for additional development.  With regard to the issues of entitlement to service connection for respiratory and cardiac disorders, substantial compliance with the Board's remand directives was not satisfied, and these matters must again be remanded to ensure proper development.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for respiratory and cardiac disorders, as well as a disorder of the left elbow, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's currently-diagnosed sleep apnea was incurred during a period of active service.


CONCLUSION OF LAW

Sleep apnea was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran asserts that his currently-diagnosed sleep apnea had its origin during a period of active service.  The Veteran testified during his May 2014 hearing that he had problems with his sleep quality and snoring prior to separation, and his spouse testified that his excessive snoring and gasping for air on awakening began while he was on active duty.

To that end, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

Turning to the evidence of record, the Board notes that sleep apnea was noted during the Veteran's extended military service.  In December 2008, the Veteran reported being sleepy during the day and snoring at night, and it was noted that the Veteran's diagnosis of apnea was possibly underestimated.  Further, several treatment reports, to include but not limited to April 2009, October 2009, and March 2010, noted sleep apnea as a current problem.

Post-service, a June 2014 sleep study from Martin Army Hospital confirmed the prior diagnosis of obstructive sleep apnea.

Per the Board's November 2015 remand, a VA examination was conducted in February 2016.  The examiner was specifically asked to accept as true the Veteran's reports of excessive in-service snoring, waking up gasping for air, and excessive daytime sleepiness prior to separation.  In the subsequent May 2016 opinion, the examiner concluded that it was less likely than not that sleep apnea was incurred in or caused by the Veteran's active service, as there was no indication that that the Veteran suffered from sleep apnea at that time.  Clearly, this statement is erroneous.  Further, the Veteran's lay statements, as well as the testimony from the Veteran and his spouse, were not discussed.

As such, while a VA opinion is of record in this case, it is far from dispositive.  The opinion lacks probative value due to the lack of an adequate supporting rationale.  Further, the opinion fails to address the Board's remand instruction with regard to the Veteran's reports of in-service symptomatology.  In fact, the opinion specifically found that there was no such signs or symptoms noted during service, which stands in direct contrast to prior evidence of record.  Finally, the examiner relied upon inaccurate facts in order to reach her conclusion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).

The Veteran and his spouse are certainly competent to report symptoms of snoring, gasping for air, and daytime fatigue.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  The Board also finds the Veteran and his wife to be credible.  Further, medical evidence during the Veteran's period of active service demonstrates a diagnosis of sleep apnea.  Thus, the Board finds that entitlement to service connection for sleep apnea is warranted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary. 


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

While the Board regrets any additional delay, in accordance with the duty to assist, the remaining issues on appeal must once again be remanded to ensure proper development.

In this case, the Veteran has claimed entitlement to service connection for disorders of the left elbow, heart, and lungs, either due to in-service injury (the Veteran reported that his left elbow hit a rock in 1994), or as the result of his service within Iraq and Saudi Arabia.  As noted in the prior remand, pertinent laws and regulations make special provisions for a Persian Gulf Veteran who exhibits objective indications of an undiagnosed illness or certain medically-unexplained chronic multi-symptom illnesses, including joint pain and cardiopulmonary irregularities.  See 38 U.S.C.A. § 1117, 1118 (West 2014); 38 C.F.R. §§ 3.317 (2016).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, as this Veteran has demonstrated.  See 38 C.F.R.§ 3.317(d).

The Veteran indicated that his left elbow began locking during service, and that he was referred to physical therapy while stationed at Fort Stewart in 2009.  See VA examination report, February 2016.  During his May 2014 Board hearing, he testified that he was provided a brace for the left elbow, and underwent physical therapy, following an injury in 1994.  He further testified that his elbow then began to crack and swell when working out.  

The Board notes that, during his period of active service, a provisional diagnosis of "likely arthritis" of the bilateral elbows was rendered in January 2011, and the Veteran reported at that time that his elbows "pop."  

Pursuant to the Board's November 2015 remand, the Veteran reported for a VA examination in February 2016 and was diagnosed with a large olecranon spur of the left elbow.  In a May 2016 opinion, the examiner stated that there was no medical evidence of an in-service medical condition.  Such a finding clearly conflicts with the Veteran's 2011 lay statement and in-service diagnosis.  It was further noted that olecranon spurs were caused by excessive stress on the elbow, however, the examiner did not discuss whether the Veteran's 23 years of active service (most of which was spent serving as an infantryman) may have been the cause of that stress.  As such, the Board finds that an additional opinion is warranted with regard to the Veteran's left elbow claim.

As to the Veteran's cardiopulmonary manifestations, these claims were also addressed in the February 2016 VA examination and the May 2016 VA opinion.  On examination, no cardiopulmonary diagnosis was rendered.  In its November 2015 remand, the Board specifically addressed this potential outcome by requesting that, if any claimed manifestation did not receive an associated diagnosis, the examiner shall opine as to whether any associated symptoms were manifest to a degree of 10 percent or more.  This action was not completed.  As such, substantial compliance with the Board's remand directives was not satisfied, and these matters must again be remanded to ensure proper development.  See Stegall.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a different VA examiner if possible for purposes of determining the nature and etiology of any currently-diagnosed left elbow disorder.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any current left elbow disability, to include an olecranon spur, had its onset in service or is related to any disease, event or injury in service?  Importantly, for purposes of rendering this opinion, please accept as true the Veteran's report of a hitting his left elbow on a rock in service, and note the provisional diagnosis of "likely arthritis" and the Veteran's report of a left elbow "pop" in January 2011 (during a period of active service).  Also, please note that the Veteran served 22 years as an infantryman.

(b) If arthritis of the left elbow is diagnosed, is it at least as likely as not (50 percent or greater probability) that the Veteran developed arthritis within one year immediately following his period of service, and if so, what was the degree of such manifestation?  Again, please note the provisional diagnosis of "likely arthritis" and the Veteran's report of a left elbow "pop" in January 2011 (during a period of active service).

The absence of evidence of treatment or continuity of treatment for a left elbow disability in the Veteran's treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a complete rationale for each opinion given. If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

2. Schedule the Veteran for a VA examination, with a different VA examiner if possible, to determine the nature and etiology of his asserted chest problems and shortness of breath.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

a) Describe in detail any objective manifestations of the Veteran's symptoms of a heart and/or respiratory disorder.  For each manifestation identified, the examiner should proffer an opinion as to whether the manifestation represents an objective indication of chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.

(b) The examiner should identify with specificity any claimed symptom or manifestation that is not objectively shown either by examination of the Veteran or review of the claims folder. 

(c) For each symptom identified in paragraph 2(a) that is currently manifested or otherwise indicated in the record, indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that any disorders to which the claimed manifestations are attributable are etiologically-related to the Veteran's periods of active service, to include service in the Persian Gulf region.  The examiner should also comment if any recognized cardiac disability manifested within one year of service.

(d) If any of the claimed manifestations do not receive an associated diagnosis, opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

The examiner must provide a complete rationale for each opinion given. If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3. Then readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


